Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during the interview dated 02 February 2022 by Applicant’s Attorney Jay Hoette. 

The application has been amended as follows: 
Title: “TERMINAL EXTRACTION TOOL AND METHOD OF EXTRACTING TERMINALS” has been changed to “TERMINAL EXTRACTION TOOL”

Claims:
1.         (Currently amended) A terminal extraction tool comprising:
            a handle having a bottom extending between a handle front and a handle rear, the handle having a handle axis centered between the handle front and the handle rear, the handle being planar and including a handle side defining [[along]] a handle plane; and 
            an extraction arm extending from the handle, the extraction arm having a base extending from [[at]] the bottom of the handle and a finger extending from the base, the finger having an elbow between an upper finger member and a lower finger member, the elbow having a pivot point, the lower and including an extraction arm side defining [[along]] an extraction arm plane, the extraction arm plane being coplanar with the handle plane; 
            wherein the handle and the extraction arm are rotated about the pivot point of the elbow to rotate the lower finger member and the tip to engage the latching beam.  

2.	The terminal extraction tool of claim 1, wherein the elbow includes a bend, an interior surface of the finger at the bend of the elbow defining the pivot point for rotating the handle and the extraction arm.  

3. 	The terminal extraction tool of claim 1, wherein the finger includes at least one bend.  

4. 	The terminal extraction tool of claim 1, wherein the upper finger member is oriented relative to the lower finger member at an angle between 750 and 1050.  

5. 	The terminal extraction tool of claim 1, wherein the upper finger member extends from a bottom of the base at a base front of the base, the lower finger member being located below the base.  

6. 	The terminal extraction tool of claim 1, wherein the entire extraction arm is located forward of the handle axis.  



8.  	 The terminal extraction tool of claim 1, wherein the base has a variable width between a base front and a base rear, the base being wider at a base bottom and being narrower at a base top.

9. 	 The terminal extraction tool of claim 1, wherein the upper finger member extends along a first linear axis between the elbow and the tip and wherein the lower finger member extends along a second linear axis between the elbow and the base, the second linear axis being angled transverse to the first linear axis.  

10. 	 The terminal extraction tool of claim 1, wherein the lower finger member is adapted to access an access opening of a housing holding the terminal at a position forward of the latching beam and forward of an upper rail above the latching beam, the upper finger member and a bottom of the base of the extraction arm adapted to access the upper rail above the upper rail, the tip of the lower finger member configured to be rotated under the upper rail to engage and release the latching beam.  

11. 	 The terminal extraction tool of claim 1, wherein a pocket is defined between the finger and the handle configured to receive a housing holding the terminal when the handle and the extraction arm are rotated to a releasing position.  

12.       (Currently amended) A terminal extraction tool comprising:
, the handle including a handle side defining a handle plane; and 
             an extraction arm extending from the handle, the extraction arm including an extraction arm side defining an extraction arm plane, the extraction arm plane being [parallel to] coplanar with the handle plane, the extraction arm having a base extending from [[at]] the bottom of the handle and a finger extending from the base to a tip, the tip configured to engage a latching beam to release the latching beam and allow removal of a terminal from a housing, the base having a base front and a base rear, the base having a base axis centered between the base front and the base rear, the base being forward offset relative to the handle with the base axis forward of the handle axis, the finger having a finger front and a finger rear, the finger having a finger axis centered between the finger front and the finger rear, the finger being forward offset relative to the base with the finger axis forward of the base axis.  

13. 	The terminal extraction tool of claim 12, wherein the finger includes an elbow between an upper finger member and a lower finger member, the elbow having a pivot point, wherein the handle and the extraction arm are rotated about the pivot point of the elbow to rotate the lower finger member and the tip to engage the latching beam.  

14. 	The terminal extraction tool of claim 12, wherein the finger includes an elbow between an upper finger member and a lower finger member, the elbow including a bend, wherein an interior surface of the finger at the bend of the elbow defines a pivot point for rotating the handle and the extraction arm.  



16. 	The terminal extraction tool of claim 12, wherein the finger includes an elbow between an upper finger member and a lower finger member, the lower finger member adapted to access an access opening of a housing holding the terminal at a position forward of the latching beam and forward of an upper rail above the latching beam, the upper finger member and a bottom of the base of the extraction arm adapted to access the upper rail above the upper rail, the tip of the lower finger member configured to be rotated under the upper rail to engage and release the latching beam. 
 
17.-20. (Cancelled)  

21.       (Currently amended) The terminal extraction tool of claim 1, wherein the handle includes a first handle side and a second handle side opposite the first handle side, and wherein the extraction arm includes a first extraction arm side and a second extraction arm side opposite the first extraction arm side, the first handle side of the handle being coplanar with the first extraction arm side of the extraction arm, the second handle side of the handle being coplanar with the second extraction arm side of the extraction arm.

22.       (Currently amended) The terminal extraction tool of claim 12, wherein the handle includes a first handle side and a second handle side opposite the first handle side, and wherein the extraction arm includes a first extraction arm side and a second extraction arm side opposite the first extraction arm side, the first handle side of the handle being coplanar with the first extraction arm side of the extraction arm, handle side of the handle being coplanar with the second extraction arm side of the extraction arm.

23.  (New)       A terminal extraction tool comprising:
a handle having a bottom extending between a handle front and a handle rear, the handle having a handle axis centered between the handle front and the handle rear; and 
an extraction arm extending from the handle, the extraction arm having a base extending from [[at]] the bottom of the handle and a finger extending from the base, the finger having an elbow between an upper finger member and a lower finger member, the lower finger member being angled non-parallel to the upper finger member, the lower finger member extending from the elbow to a tip, the tip being configured to engage a latching beam to release the latching beam and allow removal of the terminal from a housing; 
wherein the handle and the extraction arm are rotated about the elbow to rotate the lower finger member and the tip to engage the latching beam,
wherein the base has a variable width between a base front and a base rear, the base being wider at a base bottom and being narrower at a base top.

Reasons for Allowance
Claims 1-16 and 21-23 are allowed. Claims 17-20 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 6 of the response filed on  22 November 2021 reviewed carefully and the amendments of the claims 1-3, 9-13 and 16 dated on 22 November 2021 would 

Regarding claims 1, 12 and 23, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
A terminal extraction tool comprising a handle, the handle being planar and an extraction arm extending from the handle, the extraction arm having a base extending from the bottom of the handle and a finger extending from the base, the finger having an elbow between an upper finger member and a lower finger member, the elbow having a pivot point, the lower finger member being angled non-parallel to the upper finger member, the lower finger member extending from the elbow to a tip, the tip being configured to engage a latching beam to release the latching beam and allow removal of a terminal from a housing, the extraction arm plane being coplanar with the handle plane, the handle and the extraction arm are rotated to engage the latching beam.

Prior art of record Murphy (US 20130042470) teaches an extracting tool for extracting an adapter from a socket includes an elongate body having a first linear portion arranged to extend along a first longitudinal axis, having a second linear portion extend along a first longitudinal axis, the second longitudinal axis extending in a direction transverse to the first longitudinal axis. However, Murphy does not teach an extraction arm being coplanar with the handle plane or a base having a variable width between a base front and a base rear, the base being wider at a base bottom and being narrower at a base top. Prior art of record Smith (US 5075960) is silent on an elongated body having different width between the front side and rear side. Prior art of record Tucci (US 3896535) fails to teach a base being 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729             
                                                                                                                                                                                           /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729